DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the RCE filed on 12/8/2021.  Claims 1-4, 6-11, 13-18 and 20 have been amended.  Claims 1-4, 6-11, 13-18 and 20 are currently pending and have been examined.
Claim Objections
Claims 1, 8 and 15 are objected to because of the following informalities: the amended phrase “levels of difficulty of difficulty” in each of claims 1, 8 and 15 appears to be a typographical error.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6-11, 13-18 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to 
Independent claim 1 has been amended to recite “receiving, by a plurality of share chains of a blockchain network, a request for a subscription from a miner of the blockchain network, each share chain, of the plurality of share chains, having more than one owner and each of the share chains requiring a subscription right specifying a level of difficulty for a miner entity to access a corresponding share chain, wherein, for at least two share chains, of the plurality of share chains, corresponding subscriptions rights specify different levels of difficulty of difficulty; allowing, by the plurality of share chains, the miner to subscribe to only a single share chain based on an operation of the miner satisfying the subscription right specified by the single share chain”.  The remarks on page 11 cite paragraphs [0023]-[0026] and [0030]-[0035] as support for these amendments.  However, neither these sections of the specification nor the rest of the specification discuss the above-noted newly added features, which thus constitute new matter.  For example, although the specification uses the term “subscription rights” one time in paragraph [0030], paragraph [0030] discusses “In one example, the miner's history of transactions, relative difficulty of mined transactions and other credentials may be required prior to permitting subscription rights to a particular share chain”.  Moreover, a “request” or “allowing, by the plurality of share chains, the miner to subscribe to only a single share chain” also are not discussed in the specification.   Independent claims 8 and 15 have been amended similarly to claim 1 and are rejected on the same grounds.
Independent claims 1, 8 and 15 recite both “a miner” and “a miner entity”.  The third clause of claims 1, 8 and 15 then recites “identifying, by the single share chain, a contributed block received from the miner entity based on a record of previous transactions by the miner, and the contributed block having been mined using a public/private key pair associated with the miner entity” which interchangeably uses the terms miner and miner entity, rendering the scope of the claim unclear.    
Referring to MPEP 2163.03(V), an original claim may lack written description support when the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved.
Dependent claims 3, 10 and 17 recite “assigning a different difficulty level to each share chain of the share chains based on the new transactions”.  Although the specification, for example in paragraphs [0021], [0032] and [0033], discusses difficulty levels, the specification when examined as a whole does not disclose how the function or result of assigning a difficulty level to the share chain based on new transactions is performed or achieved.
Dependent claims 2, 4, 6, 7, 9, 11, 13, 14, 16, 18 and 20 are rejected due to their dependence on a rejected base claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-11, 13-18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Independent claims 1, 8 and 15 have been amended to recite “each share chain, of the plurality of share chains, having more than one owner and each of the share chains requiring a subscription right specifying a level of difficulty for a miner entity to access a corresponding share chain”.  Although the specification uses the term “subscription rights” one time in paragraph [0030], paragraph [0030] only discusses “In one example, the miner's history of transactions, relative difficulty of mined transactions 
  Dependent claims 2-4, 6, 7, 9-11, 13, 14, 16-18 and 20 are rejected due to their dependence on a rejected base claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 6-11, 13-18 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. A Section 101 analysis is below.
Step 1 – are the claims directed to a process, machine, manufacture or composition of matter.  The method of claim 1, apparatus of claim 8 and medium of claim 15 are within the statutory categories of invention.
Step 2A, prong one – do the claims recite a judicial exception, which is an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon.  Using the text of claim 1 as an example, claims 1, 8 and 15 recite:
1. A method, comprising: 
receiving, by a plurality of share chains of a blockchain network, a request for a subscription from a miner of the blockchain network, each share chain, of the plurality of share chains, having more than one owner and each of the share chains requiring a subscription right specifying a level of difficulty for a miner entity to access a corresponding share chain, wherein, for at least two share chains, of the plurality of share chains, corresponding subscriptions rights specify different levels of difficulty; 
allowing, by the plurality of share chains, the miner to subscribe to only a single share chain based on an operation of the miner satisfying the subscription right specified by the single share chain; 
identifying, by the single share chain, a contributed block received from the miner entity based on a record of previous transactions by the miner, and the contributed block having been mined using a public/private key pair associated with the miner entity; 
identifying by the single share chain that the contributed block is valid for only the single share chain based on the public/private key pair; and 
updating only the single share chain with the contributed block. 



Referring to the bolded limitations above, independent claims 1, 8 and 15 are each directed to an abstract idea enumerated in the 2019 PEG.  Specifically, claims 1, 8 and 15 are each directed to the abstract idea of certain methods of organizing human activity.  More specifically, as drafted each of claims 1, 8 and 15 only recite the commercial interaction of a contract to update a transaction ledger, which in this case is a blockchain.  Accordingly, each of claims 1, 8 and 15 are directed to the judicial exception of an abstract idea.
Step 2A, prong two – do the claims recite additional elements that integrate the judicial exception into a practical application.   Integration of the judicial exception into a practical application requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  Regarding claims 1, 8 and 15, since these claims only contain mere instructions to implement the abstract idea on a processor in its ordinary capacity to receive, store and transmit data, the recitation in claims 8 and 15 of a processor does not integrate the judicial exception into a practical application.  Please see MPEP 2106.05(f) and 2106.05(g).  Further, paragraph [0041] notes that computer system/server 602 implements particular abstract data types.  It is still further noted that the claimed invention as recited 
Step 2B – do the claims recited additional elements that amount to significantly more than the judicial exception.  Regarding claims 1, 8 and 15, these claims recite well understood, routine, conventional activity in the field previously known to the industry, specified at a high level of generality, to the judicial exception.  Please see MPEP 2106.05(d) and the Berkheimer Memo.  For example, trusted miners joining a network with a public/private key, limiting mining of new blocks to certain actors holding private keys verified by corresponding public keys and mining circuits that use private/public keys are well known features as evidenced by the references cited on the PTO-892s attached to the OAs dated 5/14/2019, 11/13/2019 and 5/20/2021 while share-chains are discussed in the Applicant’s own background section and the PTO-892 attached the present OA discusses exclusive contracts.  Further, the computer system/server having a processing unit of claims 1, 8 and 15 are known devices, as discussed in paragraph [0040] of the Applicant’s specification.   Accordingly, claims 1, 8 and 15 do not recite additional elements that amount to significantly more than the judicial exception.
In view of the above analysis, independent claims 1, 8 and 15 are not patent eligible.  Dependent claims 2-4, 6, 7, 9-11, 13, 14, 16-18 and 20 do not cure the deficiencies in their respective base claims as these claims also recite extra-judicial and WURC activity, and are also not patent eligible.  Specifically, claims 2-4, 6, 7, 9-11, 13, 14, 16-18 and 20 merely refine the abstract idea by invoking a computer as a tool to perform an existing process (2A2, please see MPEP 2106.05(f)) using WURC activity such as the use of conventional parties to a blockchain transaction and platforms (2B).  



Response to Arguments
Applicant's arguments filed 11/8/2021 have been fully considered and are addressed below.
Regarding the rejection under 35 U.S.C. 112(a), Applicant’s argues the previous rejection regarding claims 1, 8 and 15 be withdrawn in view of the amendments to claims 1, 8 and 15.  As the amendments to claim 1, 8 and 15 consist of new matter, the rejection under 35 U.S.C. 112(a) under different rationale is applied as discussed above.  
Regarding the rejection under 35 U.S.C. 112(a) of claims 3, 10 and 17, Applicant’s arguments are not persuasive.  Applicant argues that a person of ordinary skill would know how to assign a difficulty level based on new transactions.  The Examiner respectfully disagrees.  The Applicant requested the Examiner to substantively respond to this argument.  In response, neither the remarks nor the specification contain any description on how a share chain is assigned a difficulty level based on new transactions, nor has any other evidence been presented.  The most well-known difficulty retargeting algorithm is employed by Bitcoin where the generation of 2016 blocks takes roughly around two weeks.  If it takes longer than two weeks, then difficulty is decreased.  If it takes less than two weeks, then difficulty is increased.  However, it is respectfully submitted that a technique as claimed that merely assigns difficulty level based on new transactions is not known to those of skill in the art.  Referring again to MPEP 2163.03(V), the appearance of mere indistinct words in a specification or a claim, does not satisfy the written description requirement.    
Regarding the rejection under 35 U.S.C. 112(b), Applicant argues the claim amendments to claims 1, 8 and 15 render the indefiniteness rejections moot.  The Examiner respectfully disagrees.  As amended claims 1, 8 and 15 still recite “more than one owner” and “a subscription right”, the indefiniteness rejection is maintained for the reasons noted above.  
Regarding the rejection under 35 U.S.C. 101, Applicant’s arguments have been fully considered but they are not persuasive.  
Regarding the arguments concerning Step 2A, prong one, the certain methods of organizing human activity grouping of abstract ideas includes commercial interactions.  As recited in the claims and discussed in [0001], the application relates to a contract for a miner to finalize and commit transactions for a reward, which is a commercial interaction and therefore clearly within the groupings of abstract ideas discussed in the 2019 PEG.  Please also see paragraphs [0029]-[0031].  Regarding Enfish, Enfish was related to a logical model for a computer database.  It is respectfully noted that the present claims do not recite organizing a chain structure in a new way but rather recite a contract for a miner to contribute a block to a distributed ledger.     
Regarding Applicant’s arguments regarding Step 2A, prong two, integration into a practical application requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  Limitations that are indicative of integration into a practical application include improvements to the functioning of a computer, applying the judicial exception with a particular machine, effecting transformation of a particular article to a different state or thing or applying the judicial exception in some other meaningful was beyond generally linking the use of the judicial exception to a particular technological environment.  It is respectfully submitted that the feature cited by the Applicants, a decentralized pooled mining approach that provides a smart contract used for maintaining multiple share-chains in a smart contract, does not fall into one of these categories.  In their present form, the claims have been amended to remove the smart contract, rendering the above argument moot.  It is respectfully submitted the claims merely implement the abstract idea of finalizing a transaction using a computer as a tool.  Please see MPEP 2106.05(g) regarding adding insignificant extra-solution activity including selecting a particular data source or type of data to be included which further includes restricting public access.  Regarding the Applicant’s request that SRI International v. Cisco Systems be 
Regarding Applicant’s arguments regarding Step 2B, Step 2B is directed to whether the claim recites additional elements that amount to an inventive concept (AKA “significantly more”) than the judicial exception.  Limitations that are indicative of an inventive concept (aka “significantly more”) include: improvements to the functioning of a computer, or to any other technology or technical field (please see MPEP 2106.05(a)); applying the judicial exception with, or by use of, a particular machine (please see MPEP 2106.05(b)); effecting a transformation or reduction of a particular article to a different state or thing (please see MPEP 2106.05(c)); applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (please see MPEP 2106.05(e) and Vanda Memo); and adding a specific limitation other than what is well-understood, routine, conventional activity in the field (please see MPEP 2106.05(d)).  Applicant argues “"identifying a contributed block received from a miner entity associated with only one share chain of the plurality of share chains, the only one share chain having a level of difficulty identified based on a record of previous transactions by the miner entity, and the contributed block having been mined using a public/private key pair associated with the miner entity" and "identifying that the contributed block is valid for the only one share chain", is more than merely using private/public keys to join a network.”  It is respectfully noted that the latter quoted claim language is no longer in the claims and thus there is no argument to respond to.    
Regarding the rejections under 35 U.S.C. 103, this rejection has been withdrawn as the feature of “allowing, by the plurality of share chains, the miner to subscribe to only a single share chain based on an operation of the miner satisfying the subscription right specified by the single share chain” does 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure includes:
Shear (US 4,827,508) discusses exclusive contracts in a database, 4:55-4:68.
King (US 2017/0344580) discusses permissioned blockchains, [0028].
Senda (US 2003/0023502) discusses an exclusive contract, [0041].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gregory Harper whose telephone number is (571)272-5481.  The examiner can normally be reached on M-Th 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached at (571) 272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GH/
/DAVID P SHARVIN/Primary Examiner, Art Unit 3692